Citation Nr: 0816091	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-07 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic chondritis 
of the lower dorsal vertebrae, Scheuermann's disease.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1956 to April 
1956, and from August 1958 to August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a video conference hearing in September 2006; a 
transcript of the hearing is of record. 

In November 2006, the Board remanded this case for additional 
evidentiary development, which has since been completed.


FINDINGS OF FACT

1.  The evidence does not show a current diagnosis of a 
thoracic or dorsal spine disability, including chondritis of 
the lower dorsal vertebrae and Scheuermann's disease.

2.  The veteran's statements concerning the incurrence of a 
low back injury in service are not credible.

3.  The veteran's current low back disorder, diagnosed as 
degenerative disc disease of the lumbosacral spine, is not 
shown to be related to his military service.



CONCLUSIONS OF LAW

1.  Chronic chondritis of the lower dorsal vertebrae, 
Scheuermann's disease, was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1131, 5103A, 5107  
(West 2002 & Supp. 2007); 38 C.F.R § 3.303 (2007).  

2.  Degenerative disc disease of the lumbosacral spine was 
not incurred in or aggravated during active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1131, 5103A, 5107  (West 2002 & Supp. 2007); 38 C.F.R §§ 
3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that VA satisfied the duty to notify in 
letters sent to the veteran, dated in August 2002 and 
February 2007.  In both correspondences, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  
Initially, the veteran filed a service connection claim for a 
lumbar strain.  In the August 2002 letter, the RO 
specifically mentioned lumbar strain as the claimed 
disability.  Upon further development, the RO rephrased the 
issue and added a second one.  In the February 2007 letter, 
the RO specifically referred to both disabilities comprising 
the two issues currently on appeal.  In the February 2007 
correspondence, the RO also advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The RO also requested that 
the veteran send any evidence in his possession that 
pertained to his claims.  The RO informed the veteran that 
when service connection is granted, a disability rating and 
effective date of the award is assigned.  The RO also 
explained how the disability rating and effective date are 
determined.  Thus, the Board finds that collectively, the 
content of these documents satisfied the notice requirements 
of the VCAA.

Although the AOJ did not provide fully compliant notice until 
after initial adjudication of the claim, it readjudicated the 
claim and issued a supplemental statement of the case in 
November 2007.  The issuance of such notice followed by a 
readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  This action also 
satisfied the portion of the Board's remand requiring a 
readjudication.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist, including as directed in the Board's November 2006 
remand.  The RO has obtained the veteran's service medical 
records, Social Security Administration (SSA) records, and 
outpatient treatment records from VA Medical Center (VAMC) 
Tampa, dated from July 2002 to April 2007.  The RO also 
provided the veteran with a VA examination in November 2007.  

The RO also satisfied its duty to assist the veteran in 
acquiring medical records from private providers.  In the 
February 2007 letter, the RO requested that the veteran 
provide addresses and an authorization for the release of 
records for Dr. M. and Dr. P.T.  In response, the veteran 
submitted a release in which he named these doctors, but 
failed to provide their addresses as requested.  In 
correspondence dated in March 2007, the veteran stated that 
he never actually saw Dr. M.  The veteran also requested that 
VA obtain records from St. Joseph's Hospital from December 
2004 on his behalf.  The RO requested such records from that 
facility, but received a response in May 2007 that they did 
not have any records for that time frame.  In correspondence, 
dated in October 2007, the RO informed the veteran that it 
had been unable to obtain the records from St. Joseph's 
Hospital.  In light of the veteran's responses, and the 
response from St. Joseph's Hospital, the Board finds that VA 
has no additional duty to provide additional assistance in 
acquiring records from these providers.  38 C.F.R. 
§ 3.159(c)(1) (2007).  

In response to the Board's remand, the RO also submitted a 
request to the National Personnel Records Center (NPRC) for 
clinical records of treatment for the veteran at Camp 
Pendleton Naval Hospital in September 1958.  The RO received 
a negative response from NPRC in September 2007.  In October 
2007, the RO issued a Formal Finding of Unavailability of the 
requested records.  In October 2007, the RO informed the 
veteran it had been unable to locate the records from Camp 
Pendleton Naval Hospital and that if he had them, he could 
submit the copies himself.  The Board notes that previously, 
in his March 2004 substantive appeal, the veteran had 
informed VA that he had never been treated in the hospital at 
Camp Pendleton.  Under the circumstances of this case, the 
Board concludes that VA has no further duty to assist the 
veteran in obtaining these records.  See 38 C.F.R. 
§ 3.159(c)(2) (2007).  

In light of the actions taken, the Board finds that the AOJ 
has complied with the Board's November 2006 remand and the 
VCAA.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection for 
certain chronic diseases, including arthritis, will be 
presumed if they are manifest to a compensable degree within 
the year after active service. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.  A pre-existing injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2007).  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Analysis

The veteran has claimed in various written statements and at 
his video conference hearing before the Board, that he 
injured himself during his second period of active duty in 
March 1959 while doing a field maneuver in the Philippines.  
The veteran claimed in a statement, dated in September 2002, 
that he was treated in the field and put on light duty.  The 
veteran claimed that upon returning to the United States, he 
was treated for two weeks for low back problems at the U.S. 
Naval Hospital at Camp Lejeuene.  The veteran also claimed 
that after the two-week treatment, he was given the option of 
either having surgery or taking a discharge.  The veteran 
reported that he opted for the discharge.  The veteran 
claimed that through the years, he has had problems with 
bending, standing, sitting, lifting, or walking for long 
periods.  The veteran offered similar statements at his video 
conference hearing before the undersigned.  Also at that 
time, he described the alleged injury in detail and recalled 
that it occurred as he lifted a box of ammunition.  

The veteran's service medical records did not include any 
evidence of treatment, complaints, or diagnoses of a back 
disorder of any kind as a result of any in-service injuries.  
The service medical records did, however, document treatment 
for back pain that had apparently pre-existed service.  
According to an orthopedic clinical consultation, dated in 
July 1960, the veteran reported a history of back disability 
ever since a football injury at the age of 17 in 1957.  The 
examining physician reported that the veteran presented with 
intermittent back pain in the lower thoracic/upper lumbar 
region; the physician did not mention any recent (i.e. in-
service) injuries.  On physical examination, the doctor 
detected increased thoracic kyphosis, but noted the 
examination, including x-rays studies, was otherwise normal. 

The service medical records also included a Report of Board 
of Medical Survey from U.S. Naval Hospital, Camp Lejeune, 
dated in July 1960.  According to that document, the Board of 
Medical Survey made the following findings.  The veteran was 
admitted to the hospital in July 1960 with a diagnosis of 
Scheuermann's disease.  The veteran had had the back pain 
since 1957 after being injured in athletics.  The veteran had 
been treated at the U.S. Naval Hospital in Camp Pendleton in 
September 1958.  The present diagnosis was chondritis 
(chronic, lower dorsal vertebra, Scheuermann's disease, cause 
unknown).  This disability, the Board of Medical Survey 
reported, was neither incurred in nor aggravated by a period 
of active military service.  The Board of Medical Survey 
found the veteran unfit for duty because of this disability.  
This document included the veteran's full name, date of 
birth, and service number.  The service number matched the 
number found on both of his DD Form 214's.  

The service medical records also included a Certificate 
Relative to a Full and Fair Hearing Before a Physical 
Evaluation Board, dated in August 1960.  In this document, 
the veteran certified that it had been explained to him that 
he had a physical disability, namely, chondritis (chronic, 
lower dorsal vertebra, Scheuermann's disease, cause unknown).  
The veteran also certified that it had been explained to him 
that he was entitled to a hearing and that without a hearing 
he would be discharged without disability retirement pay.  
The veteran also certified that he did not demand a hearing 
and requested to be administratively discharged.  The 
certificate included the veteran's full name, service number, 
and signature.  The veteran's DD Form 214 from his second 
period of service also reflected that he had been discharged 
by reason of physical disability without severance pay.     

As noted in the Board's November 2006 remand, the veteran has 
persistently disputed the authenticity of several documents 
found among his service medical records.  Specifically, at 
his video conference hearing, the veteran challenged the 
authenticity of the July 1960 orthopedic clinical 
consultation, noting that it did not contain his signature.  
The veteran also noted that somebody had crossed out "PFC 
USMC" at the bottom of that document and wrote Lance 
Corporal instead.  The veteran challenged the authenticity of 
the July 1960 orthopedic clinical consultation, testifying 
that he never played football in high school and did not 
injure his back prior to service.  The veteran also denied 
telling any physicians in the service that he had injured 
himself in a football injury.  The veteran challenged the 
authenticity of the Report of Board of Medical Survey, 
denying that he ever had such a survey.  The veteran 
challenged the authenticity of a March 1959 chronological 
record of medical care, which reflected treatment for 
injuries on two separate occasions in that month.  The 
veteran recalled the treatment on the second occasion, but 
denied having been treated on the first occasion.  The 
veteran pointed out that a serial number on the bottom right 
hand corner of that document that was not his had been 
crossed out and his serial number was hand written on top of 
it.  The veteran acknowledged that these injuries were not 
related to his present claims, but stated that they showed 
his service medical records contained records attributable to 
another soldier.

The Board has considered the veteran's contentions regarding 
his service medical records.  However, upon reviewing the 
entire record, the Board finds the preponderance of the 
evidence to be against both of the veteran's claims.  

Regarding the claim for chronic chondritis of the lower 
dorsal vertebrae, Scheuermann's disease, the record does not 
show that the veteran currently has such a disability.  In 
the November 2007 VA examination report, Dr. T.L. stated that 
he had reviewed the veteran's claims file.  Dr. T.L. referred 
to specific portions of the record, including the veteran's 
service medical records, confirming that he had reviewed 
pertinent evidence.  Dr. T.L. also discussed the veteran's 
subjective complaints and report of injuring his low back in 
1959.  Dr. T.L. also discussed current physical examination 
findings.  In regards to this claim, Dr. T.L. explained that 
the veteran's service medical records reflected dorsal back 
pain.  This, the doctor explained, was thoracic.  Dr. T.L. 
stated that the veteran did not currently have any thoracic 
complaints, and no thoracic disabilities were revealed upon 
examination.  

The claims file also included SSA records, private medical 
records, VAMC progress notes, and a January 2003 VA 
examination report.  None of these records reflected a 
current diagnosis of chondritis of the lower dorsal 
vertebrae, Scheuermann's disease, or any thoracic spine 
condition.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  The absence of any 
competent medical evidence of a thoracic spine disability, to 
include the lower dorsal vertebrae and Scheuermann's disease 
reported in service, precludes the Board from granting 
service connection for such a disability.  Id.  

The Board also finds the evidence to be overwhelmingly 
against the veteran's service connection claim for a 
lumbosacral spine disorder.  First, the Board acknowledges 
that the competent medical evidence shows a current 
disability of the lumbosacral spine.  A magnetic resonance 
imaging (MRI) from Winter Haven, dated in June 2002, and a VA 
examination report, dated in January 2003 showed findings of 
degenerative disc disease at L4-L5.  The November 2007 VA 
examination report also showed diagnoses of degenerative 
arthritis of the lumbar spine with mild lumbar strain.  
Various medical reports found among the veteran's SSA records 
also reflected diagnoses of herniated intervertebral disk at 
L4-L5 and lumbar strain.  

Despite the presence of a current disability, there is no 
competent medical evidence linking any of these diagnosed 
conditions to an incident of the veteran's active duty 
service.  In making this determination, the Board notes that 
the veteran inservice treatment records referred to a 
disability of the dorsal or thoracic spine, not his lumbar 
spine.  There is also no credible lay evidence of in-service 
incurrence of a low back injury or continuous symptomatology 
since service.  
 
In the November 2007 report, Dr. T.L. concluded that the 
veteran's current lumbosacral disorders were less likely than 
not related to his active duty service.  Dr. T.L. reasoned 
that there was no documentation of lumbosacral problems in 
the veteran's claims file.  The January 2003 examination 
report also failed to support the veteran's claim.  In that 
report, Dr. E.P. stated that the veteran's degenerative back 
disease and herniated disc was an independent degenerative 
process, given that the veteran was last in service in 1960.  

The veteran's SSA records also failed to link a current 
lumbosacral disability to the veteran's active duty service.  
Instead, these records attributed the veteran's current back 
disability to a work injury that occurred in June 2002, just 
one month before the veteran filed his service connection 
claim.  In a work history report, dated in November 2003, the 
veteran disclosed that he sustained a severe back injury at 
work in June 2002.  Dr. H.N., in a SSA examination report of 
February 2004, stated that the veteran was largely 
incapacitated as a result of his June 2002 work injury and a 
previous myocardial infarction and angina pectoris.  In a 
report dated in August 2002, Dr. L.F. noted the veteran's 
June 2002 injury and current back complaints.  In a report 
dated in November 2003, Dr. T.D. also noted the June 2002 
injury and that the veteran had had severe pain from that 
time.  In none of these reports did the doctors refer to back 
problems that had existed prior to the June 2002 injury.  Had 
the veteran experienced back pain through the years since the 
time of his active duty service as he now claims, such 
history would likely have been included in these reports.  
The SSA records, therefore, weigh against the veteran's 
claim.

None of the other medical evidence included a nexus opinion 
from a competent physician.  The VAMC treatment records were 
negative for such an opinion.  Private medical records 
included an April 1987 x-ray report, noting an essentially 
negative thoracolumbar spine with minimal hypertrophic 
spurring of L1 and widening of the transverse processes of 
L5.  Nothing in this document refers to an in-service injury.  

Regarding the veteran's statements regarding the etiology of 
his low back disability, the veteran lacks the competence to 
diagnosis this condition.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  The Board gives no weight to any of 
the veteran's statements purporting to link his currently 
diagnosed disorder to his active duty service.

Last, the Board finds the veteran's statements regarding his 
alleged in-service injury and continuous symptomatology to 
lack credibility for a number of reasons.  First, the 
Certificate Relative to a Full and Fair Hearing Before a 
Physical Evaluation Board indisputably shows the veteran's 
name, correct serial number, and signature.  The veteran's 
acknowledgment of the information contained in that document 
casts serious doubt on his reports that the documents 
pertaining to a pre-service injury were not authentic.  
Second, the service medical records included extensive 
documentation pertaining to the chondritis of the lower 
dorsal vertebrae and Scheuermann's disease, yet included 
absolutely no record of an injury or complaints of low back 
pain.  Had the veteran injured his low back and received 
treatment for two weeks at the Naval Hospital at Camp Lejeune 
just prior to his discharge as he alleged, this certainly 
would have been reflected in the extensive reports and 
consultations from that facility from that time.  Instead, 
these documents clearly showed treatment only for a thoracic 
spine condition that was not the result of an in-service 
injury.

Third, none of the veteran's SSA records, including his 
application for benefits and medical examination reports, 
reflected that the veteran had informed that agency that he 
allegedly injured his back in 1959.  The VAMC treatment 
records included a progress note, dated in July 2002, in 
which R.H., a nursing student, reported that the veteran 
attributed current complaints of numbness in the left leg and 
tingling in the left foot to his alleged March 1959 injury 
rather than the injury sustained at work the previous month.  
Subsequent documents among the SSA records reflected 
complaints of left leg pain and numbness, but were notably 
silent for any reports of a 1959 military injury.  In light 
of the numerous SSA documents failing to reflect reports of a 
1959 military injury, the Board gives no weight to a single 
statement made to a healthcare provider regarding the alleged 
injury.  

Fourth, the veteran's claimed in-service injury allegedly 
occurred in March 1959, yet he did not file his claim until 
more than 40 years after the alleged injury, which perhaps 
not coincidentally was one month after his June 2002 work 
injury.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  Indeed, there is no 
competent evidence of treatment for any type of low back 
disorder until April 1987, which was still more than 28 years 
after the alleged in-service injury.  

As noted above, the RO was unable to obtain medical records 
from Camp Pendleton.  Despite the veteran's denial that he 
received treatment at this facility, the references in the 
Report of Board of Medical Survey to such treatment raises 
the possibility that such records exist.  Thus, the Board 
acknowledges that it is possible the service medical records 
are incomplete at no fault of the veteran's.  The Board 
nonetheless finds the Board finds the preponderance of the 
evidence to be against both of the veteran's claims, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for chronic chondritis of the lower dorsal 
vertebrae, Scheuermann's disease, is denied.

Service connection for chronic chondritis of the degenerative 
disc disease of the lumbosacral spine is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


